Citation Nr: 0416755	
Decision Date: 06/25/04    Archive Date: 06/30/04

DOCKET NO.  03-02 848A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York



THE ISSUE

Entitlement to an evaluation in excess of 30 percent for 
post-traumatic stress disorder (PTSD), from the initial grant 
of service connection.  



REPRESENTATION

Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from January 1968 to January 
1970.  

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from a May 2001 decision by the RO which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from December 27, 1999.  


FINDINGS OF FACT

1.  All evidence necessary for adjudication of this claim 
have been obtained by VA.  

2.  Since service connection was established, the veteran's 
symptoms for PTSD more nearly approximated the degree of 
occupational and social impairment contemplated by a 50 
percent schedular rating, and no higher.  


CONCLUSION OF LAW

The criteria for an increased evaluation to 50 percent, and 
no higher, for PTSD, from the initial grant of service 
connection have been met.  38 U.S.C.A. §§ 1155, 5100, 5102, 
5103, 5103A, 5106, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.7, 4.130, Part 4, Diagnostic Code 9411-9440 (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that there has been a significant change in 
the law during the pendency of this appeal, with the 
enactment of the Veterans Claims Assistance Act of 2000 
(VCAA), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law redefines the 
obligations of VA to the appellant with respect to claims for 
VA benefits.  

In the instant case, the Board finds that the duty to assist 
and notify as contemplated by applicable provisions, 
including the VCAA, have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Accordingly, appellate 
review may proceed without prejudice to the appellant.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Law and Regulations

Disability ratings are determined by applying the criteria 
set forth in the VA's Schedule for Rating Disabilities, which 
is based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  The basis of 
disability evaluations is the ability of the body as a whole, 
or of the psyche, or of a system or organ of the body to 
function under the ordinary conditions of daily life 
including employment. 38 C.F.R. § 4.10.

As noted above, this appeal arises from an original claim for 
compensation benefits and a May 2001 rating decision which 
granted service connection for PTSD and assigned a 30 percent 
evaluation, effective from December 27, 1999, the date of 
receipt of the veteran's claim.  38 C.F.R. § 3.400(b)(2)(i) 
(2003).  

As held in AB v. Brown, 6 Vet. App. 35, 38, (1993), where the 
claim arises from an original rating, the claimant will 
generally be presumed to be seeking the maximum benefit 
allowed by law and regulation.  See also Fenderson v. West, 
12 Vet. App. 119 (1999), which held that at the time of an 
initial rating, separate [staged] ratings may be assigned for 
separate periods of time based on the facts found.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
The percentage ratings in VA's Schedule for Rating 
Disabilities (Schedule) represent as far as can practicably 
be determined the average impairment in earning capacity 
resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1 (2003).  

Where post-traumatic stress disorder (PTSD) results in total 
occupational and social impairment, due to such symptoms as: 
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for names of 
close relatives, own occupation, or own name, a 100 percent 
rating is assigned.  

Where PTSD causes occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective relationships, a 70 percent rating is for 
assignment.  

Where PTSD results in occupational and social impairment with 
reduced reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships, a 50 
percent rating is awarded.  

Where PTSD causes occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events), a 
30 percent rating is assigned.  38 C.F.R. § 4.130, Diagnostic 
Code 9411 (2003)  

Factual Background

On VA psychiatric examination in February 2000, the examiner 
indicated that the veteran was referred for psychiatric 
examination by a therapist/social worker who had been seeing 
the veteran on a bi-weekly basis for several months.  The 
veteran had no history of hospitalizations, was not taking 
any medications, and described his physical health as good.  
The veteran reported that he worked for the State taking care 
of a campsite six months of year for the past several years, 
and that he last worked in October 1999.  Prior to that, he 
had his own construction business, until it went broke.  The 
veteran was married for eleven years and had two children.  
He described his relationship with his wife as fair to poor, 
and with his children as good.  His relationship with his 
four sisters was good, but had limited contact with them, and 
said that he a poor relationship with his brother.  He said 
that he drank minimally, had no history of driving under the 
influence, and denied any history of drug involvement.  The 
examiner commented that the veteran appeared to be socially 
avoidant.  

The veteran was casually dressed and displayed good grooming 
and hygiene.  He spoke in a clear voice, tone, and average 
rate without speech impediment.  His vocabulary was average 
and his speech was logical and focused at all times.  He was 
polite and cooperative throughout the interview, and did not 
attempt to exaggerate his symptoms or misrepresent himself.  
The veteran reported that he thought about his wartime 
experiences only about three to four times a year and had 
infrequent flashbacks, but that when he did, it was very 
debilitating.  He also reported recurrent nightmares.  He was 
a member of the American Legion, but generally avoided 
parades or discussions with other veterans about wartime 
experiences.  

The veteran's symptoms included the following: chronic 
anxiety when around crowds; avoidance of going to or driving 
in the city; difficulty falling asleep; waking up three times 
a night; average energy level, self-esteem, and self-
confidence.  He reported that he had to write lists in order 
to remember important tasks, but did not appear to have any 
memory impairment.  He reported that enjoyed working and felt 
that he was a good worker, but was distressed about being 
underemployed and wanted to find full-time employment.  He 
said that he and his wife shared managing their finances, 
grocery shopping, and household chores.  

On mental status examination, the veteran was alert and well 
oriented.  He described his mood as usually "down" and 
appeared to suffer from a chronic dysphoric mood.  He 
reported that he was moody and quick to anger, but denied 
being aggressive or violent, and said that he would usually 
leave the house and walk when he was angry.  He had no 
history of arrests or assaultive behavior.  He reported 
brooding over problems between he and his brother and said 
that he only felt comfortable when he was alone.  He 
typically stayed at home and enjoyed working on the lawn, 
gardening, snowmobiling, and tinkering around in general.  
The diagnosis was PTSD.  The examiner commented that the 
veteran had appeared to have a history of chronic 
underemployment, marital conflict, estrangement from his 
siblings, chronic dysphoric mood and social avoidance.  He 
offered a Global Assessment of Functioning (GAF) score of 58, 
and indicated that it equated to moderate impairment of 
functioning.  

Progress notes from a social worker/therapist showed that the 
veteran was seen on numerous occasions from July 1999 to 
January 2004.  Initial treatment records show that the 
veteran was reluctant to talk about his experiences in 
Vietnam.  He reported drinking heavily when he first returned 
home, but said that he pretty much quit drinking around 1976.  
He had his own construction company for 13 years but got 
tired of being "stepped on" and decided to get out (see 
7/99 note).  The veteran reported that he was trying to spend 
more time with his wife and children.  He described his 
relationship with his wife as somewhat poor, but indicated 
that they were communicating better since he began to talking 
to her and sharing his thoughts and feelings.  (6/00 5/01).  
He reported that his relationships with family members, 
especially his brother, were much improved.  (9/01 & 2/02).  
He also started going to church on Sundays.  (12/01).  He 
reported that he gave some land to his brother and that he 
was helping him build a home on the property.  (8 & 12/03).  
He reported problems with hypervigilance, difficulty 
sleeping, and anger management, but said that he was doing 
better.  He worked full-time with significant overtime, and 
reported that he enjoyed his job.  (12/03).  

When examined by VA in June 2003, the veteran reported that 
he had a new job working full-time at a hydroelectric plant.  
He reported that he had six jobs since his last evaluation 
two years earlier, and said that his problem wasn't finding a 
job, but keeping one because of stress.  The examiner noted 
that the veteran was not taking any psychotropic medications 
and had no history of hospitalization or outpatient treatment 
other than with his social worker.  He described his marital 
relationship as involving occasional conflict, but denied any 
aggression, destruction, or violence.  He said that he would 
walk out of the house when he became anxious or angry.  He 
described his relationship with his children as good and 
reported that they were "A" students.  He described himself 
as a loner, had no friends, and did not participate in any 
group activities.  He was cooperative throughout the 
interview and appeared to be honest and open in his 
responses.  He described himself as hypervigilant and a very 
light sleeper as a result.  He said that he had thoughts of 
suicide in the past but not in recent years.  He reported 
sleeping about three to four hours a night, and described his 
energy level as okay.  

On mental status examination, the veteran was alert and well 
oriented.  He did not display any obvious deficits in 
thinking or memory.  The veteran reported that his 
concentration was poor, but the examiner commented that he 
appeared to be distractible, probably due to a chronic state 
of anxiety.  The veteran described himself as chronically 
dysphoric.  The sound of helicopters startled him and caused 
him to become anxious; he also reported occasional 
flashbacks.  His hobbies included gardening, cutting wood and 
other outdoor work.  When asked about future plans, he said, 
"just to be able to stay in this job."  The diagnosis was 
PTSD, and the GAF score was 52.  The examiner opined that the 
veteran appeared to be moderately impaired in his overall 
functioning.  He had a history of chronic under-employment, 
was estranged from members of his immediate family, suffered 
from chronic dysphoric mood, and was quite socially avoidant.  

The evidentiary record includes two letters from W. H. 
Newkirk, a licensed social worker.  The first letter, dated 
in December 1999, described the veteran's combat experiences 
in Vietnam, but provided only a few current symptoms of PTSD 
such as, hypervigilance, hypersensitivity, irritability, and 
distrustfulness, trouble sleeping, nightmares, flashbacks, 
and difficulty with family relationships.  

In the most recent clinical summary, dated in June 2003, Mr. 
Newkirk reported that the veteran's symptoms of PTSD 
continued to worsen overtime.  He reported that the veteran 
had nightmares and intrusive thoughts on an almost daily 
basis and had suicidal ideations on an almost weekly basis.  
He reported that the veteran had trouble with short-term 
memory and concentration.  He opined that the veteran's 
judgment was fair to questionable and that he had difficulty 
establishing and maintaining effective work and social 
relationships.  He also indicated that the veteran exhibited 
problems dealing with stressful situations of any kind.  

Analysis

The material question at issue is whether the veteran has 
sufficient occupational and social impairment to disrupt his 
performance of occupational tasks to the extent set forth in 
the rating criteria described above for a higher evaluation 
of 50 percent or greater.  38 C.F.R. § 4.130 (2003).  

It must be remembered that disability ratings are intended to 
compensate reductions in earning capacity as a result of the 
specific disorder.  The percentage ratings are intended, as 
far as practicably can be determined, to compensate the 
average impairment of earning capacity resulting from such 
disorder in civilian occupations.  38 C.F.R. § 4.1 (2003).  

The veteran's principal symptomatology includes anger 
control, difficulty sleeping, and nightmares.  Despite these 
problems, the evidentiary record shows that he is employed 
full time without any reported lost time at work because of 
his PTSD symptoms.  A longitudinal review of the record shows 
that the veteran has been in counseling with a licensed 
social worker for the past few years.  Although a recent 
clinical summary from that counselor suggested that the 
veteran was essentially totally disabled because of his PTSD, 
his actual progress notes from 1999 to the present described 
a significantly different clinical picture.  

That is not to say that the veteran is not impaired by his 
PTSD.  Rather, the clinical notes show that the veteran has 
managed his underlying psychiatric symptoms for many years 
and has made significant progress in dealing with them 
through counseling.  The progress notes show that the veteran 
has re-established relationships with his siblings and 
especially with his estranged brother.  He sees or talks to 
him on a regular basis and is currently helping him to build 
a house on land that he recently gifted over to him.  The 
veteran also described favorable relations with cousins, 
aunts, and other family members over the last few years and 
has attended family gatherings during the holidays.  After 
attending a family reunion in May 2001, he reported to his 
therapist that he had gotten along very well with everyone at 
the event, and that he was very pleased with the way he was 
able to interact with him or her.  

The veteran regularly attends church and apparently developed 
a close relationship with his pastor.  When the pastor was 
reassigned to another congregation, the veteran described his 
feelings of loss as if he were "losing my best friend."  
(2/20/03 progress note).  The records also show that the 
veteran continues to work on his relationships with his wife 
and children and that he participates in numerous family type 
activities with them.  In fact, the record shows that he 
bought his two sons rifles, despite his wife's reluctance, 
and enrolled them in a safety course, stating that he wanted 
them to "know about guns" and how to be safe around them.  
(12/01 progress note).  The reports show occasional marital 
difficulties.  However, the veteran's overall description of 
their relationship over the nearly five years of counseling 
is a very positive one.  

Although the counselor stated that the veteran had trouble 
interacting with his supervisors and co-workers, the progress 
notes suggest otherwise and indicate that he enjoys working.  
While the veteran indicated that he disliked being around 
crowds or being in cities, he made numerous references to how 
much he liked driving trucks and how he now enjoyed his new 
position at a hydroelectric plant.  (3/30 progress note).  He 
reported that he had a good instructor teaching him the job 
and was very optimistic.  

The counselor also stated that the veteran had suicidal 
thoughts on an almost weekly basis.  However, his clinical 
notes do not reflect any such notion.  In his only reference 
to suicide in November 2003, the veteran reported that it was 
"just a passing thought."  Moreover, on the most recent 
progress note in January 2004, the veteran specifically 
denied any thoughts of suicide.  Likewise, at the VA 
psychiatric examination in June 2003, the same month as the 
counselor's clinical summary, the veteran stated that he had 
thoughts of suicide in the past, but not in recent years.  

On the other hand, the Board does not discount the affect of 
the veteran's significant symptoms of nightmares, occasional 
flashbacks, and anger, on his daily struggle to establish 
favorable relations with his family and others or his 
perseverance to maintain substantially gainful employment.  
The records show that the veteran has difficulties in many 
areas of his life, particularly interacting with other 
people, and that he displays considerable anger and 
frustration.  The fact that he has shown some improvement in 
dealing with his symptoms, does not diminish the degree of 
his psychiatric impairment.  

The evidence required to warrant a grant of disability 
benefits does not have to be conclusive.  The question is 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  38 U.S.C.A. 
§ 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 
55 (1990).  After reviewing the evidence of record, the Board 
concludes that the veteran's psychiatric disability picture 
more closely approximates the criteria for a 50 percent 
schedular rating from the initial grant of service 
connection.  

The evidence of record does not show that the veteran's 
symptomatology is reflective of the severity and persistence 
to warrant an evaluation in excess of 50 percent under the 
criteria discussed above.  




ORDER

An initial schedular evaluation of 50 percent, and no 
greater, for the veteran's service-connected PTSD is granted, 
subject to VA laws and regulation concerning payment of 
monetary benefits.  




		
	RENÉE M. PELLETIER
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



